

115 HR 1495 IH: Fair Treatment for Families of Veterans Act
U.S. House of Representatives
2017-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1495IN THE HOUSE OF REPRESENTATIVESMarch 10, 2017Mrs. Love (for herself, Mr. Deutch, Mr. Hill, Mr. Curbelo of Florida, Mr. Pearce, Mr. Chaffetz, Mr. Yoder, Mr. Bishop of Georgia, Mr. Ryan of Ohio, Mr. Rouzer, Mr. Garamendi, Ms. Shea-Porter, Mr. King of New York, and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to adjust the effective date of certain reductions and
			 discontinuances of dependency and indemnity compensation under the laws
			 administered by the Secretary of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Fair Treatment for Families of Veterans Act. 2.Effective date of certain reductions and discontinuances of compensation, dependency and indemnity compensation, and pension under laws administered by Secretary of Veterans Affairs (a)Determination of effective date (1)In generalParagraph (1) of section 5112(b) of title 38, United States Code, is amended—
 (A)by striking by reason and inserting (A) in the case of a reduction or discontinuance of compensation or pension, by reason; (B)by inserting and after the semicolon; and
 (C)by adding at the end the following new subparagraph:  (B)in the case of a reduction or discontinuance of dependency or indemnity compensation—
 (i)by reason of marriage or remarriage, shall be the last day of the month before such marriage or remarriage occurs; and
 (ii)by reason of the death of a payee, shall be the last day of the month during which such death occurs;.
 (2)ApplicationSubparagraph (B) of paragraph (1) of section 5112(b) of title 38, United States Code, as added by paragraph (1) shall apply with respect to a reduction or discontinuance of dependency or indemnity compensation by reason of a death, marriage, or remarriage occurring on or after the date of the enactment of this Act.
				(b)Payment of benefits for month of death
 (1)In generalSection 5310(a)(2) of title 38, United States Code, is amended— (A)by striking The amount of the and inserting (A) Except as provided by subparagraph (B), the amount of the; and
 (B)by adding at the end the following new subparagraph:  (B) (i)If the surviving spouse of a veteran receives both payments described in clause (ii) for the month of the death of the veteran, the surviving spouse is entitled to the greater of the two payments.
 (ii)The payments described in this clause are the following: (I)Payment of a benefit under paragraph (1).
 (II)Dependency and indemnity compensation.. (2)ApplicationThe amendment made by paragraph (1) shall apply with respect to payments made by the Secretary of Veterans Affairs on or after the date of the enactment of this Act.
				